Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


April 17, 2013


AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE




This Amended and Restated Convertible Promissory Note replaces and extinguishes
the previously executed Convertible Promissory Notes (All Terms and Conditions)
dated January 12, 2011 and March 1, 2011.  Attachment A is attached.


THEREFORE, FOR VALUE RECEIVED the undersigned, promises to pay to Casprey
Capital Corp., a New York Corporation, (the “Holder”) the principal sum as
calculated and accrued pursuant to the aggregate of the previously issued
promissory notes listed on Attachment A herein, that hereby amended and restated
in each of the notes entirety, at the rate of eight percent(8%) per annum on the
unpaid balance until paid or until default, both principal and interest payable
in lawful money of the United States of America, at 161 Liberty Avenue, Staten
Island, New York 10305, or at such place as the legal holder hereof may
designate in writing.  It is understood and agreed that additional amounts may
be advanced by the Holder hereof and such advances will be added to the
principal of the Convertible Promissory Note (the Note) and will accrue interest
at the above specified rate of interest from the date of advance until
paid.  Such and advance will be added to this Note by the Holder and the Maker
both acknowledging the advance by executing the Acknowledgement of Advance Form
as shown on Attachment B herein.  Each fully executed Acknowledgement of Advance
Form shall be attached to this Note and shall become a part
thereto.  Notwithstanding anything to the contrary herein, the Holder may elect,
payment of the principal and /or interest, owed pursuant to this Note by
requesting the Maker to issue or exchange to or with the Holder, or his assigns
the number of Common Stock shares of the Maker.  The Maker has agreed to allow
the Holder to convert the shares at a Fixed Price of .0001, due to lack of
liquidity and marketability of the Maker’s common stock.  However, the Holder
shall not have the right and the Maker shall not have the obligation, to convert
all or any portion of the Convertible Promissory Note if and to the extent that
the issuance to the Holder of shares of the Maker’s Common Stock upon such
conversion would result in the Holder being deemed the beneficial owner of the
more than 4.99% of the then outstanding shares of Common Stock within  the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and
the rules promulgated there under.  The Holder may elect payment of the
principal of this Note, before any repayment of interest.  For purposes of
determining the holding period of this Note under Rule 144 of the regulations
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, Attachment A shall serve as evidence of the original
issuance date of each advance for purposes of determining the holding period
under Rule 144.


Unless otherwise provided, this Note may be prepaid in full or in part at any
time without penalty or premium.  Partial prepayments shall be applied to
installments due in reverse order of their maturity.


In the event of (a) default in payment of any installment of principal or
interest hereof as the same becomes due and such default is not cured within ten
(10) days from the due date, or (b) default under the terms of any instruments
securing this Convertible Promissory Note, and such default is not cured within
fifteen (15) days after written notice to maker, then in either such event the
Holder may, without further notice, declare the remainder of the principal sum,
together with all interest accrued thereon, and the prepayment premium, if any,
at once due and payable.  Failure to exercise this option shall not constitute a
waiver of the right to exercise the same at any other time.  The unpaid
principal of this Note and any part thereof, accrued interest and all other sums
due under this Convertible Promissory Note shall bear interest at the rate of
prime plus 2 percent per annum after default until paid.
All parties to this Note, including maker and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest, and all other sums due under this Note, notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest: and all such
parties waive all and every kind of notice of such change or changes and agree
that the same may be made without notice consent of any of them.


Upon default. The Holder of this Note may employ an attorney to enforce the
Holder’s rights and remedies and the maker, principal, surety, guarantor and
endorsers of this Convertible Promissory Note hereby agree to pay to the Holder
reasonable attorneys fees, plus all other reasonable expenses incurred by the
Holder in exercising any the Holder’s right and remedies upon default.  The
failure to exercise any such right or remedy shall not be a waiver or release of
such rights or remedies or the right to exercise any of them at another time.


This Convertible Promissory Note is to be governed and construed in accordance
with the laws of the State of New York.


IN TESTIMONY WHEREOF, each corporate maker has caused this instrument to be
executed in its corporate name by its President, and its corporate seal to be
hereto affixed, all by order of its Board of Directors first duly given, the day
and year first written above:
 

   
Maker
Holder
Vitamin Blue Inc., Delaware Corp
Casprey Capital Corp
1005 West 18 Street
161 Liberty Avenue
Costa Mesa, CA 92627
Staten Island, New York. 10305
       
_________________________
________________________
Frank Ornelas (President)
James Yeung (Owner)


 
 

--------------------------------------------------------------------------------

 

Attachment A
Casprey Capital Corp. (VTMB)
Loans as of (4/17/13)


Date
Amount
 
1) January 12, 2011
$10,000
 
2) March 1, 2011
$10,000
 









































___________________
___________________
 
Frank Ornelas (Pres)
James Yeung (Pres)
 
Vitamin Blue, Inc.
Casprey Capital Corp
 



 
 
 

--------------------------------------------------------------------------------

 